Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/12/2019, 12/03/2019 and 09/02/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claim 1-4 and 6-9 are objected to because of the following informalities:  
Claim 1 lines 6-7, “the fixedly positioned switching piece” should be -- the fixedly positioned switching piece carrier--.
Claim 4 line 8, “in the switching piece carrier” should be -- in the fixedly positioned switching piece carrier--.
Claim 8 line 3, “to the opposing legs” should be -- to the two opposing second legs--.
Claim 8 line 3, “of the spring cup” should be –of the ferromagnetic spring cup formed in a U-shaped manner--.
8--.
Claim 9 line 3, “of the spring cup” should be –of the ferromagnetic spring cup formed in a U-shaped manner--.
Claim 9 lines 3-4, “the two opposing first pole faces” should be -- two first opposing pole faces--.
Claim 9 line 6, “the spring cup” should be –the ferromagnetic spring cup formed in a U-shaped manner--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niebler (WO2005034162A1; Translation attached).
Regarding claim 1, Niebler teaches a low-voltage switching device (i.e. switching device) (fig.1) (page 29, Electrical switching devices for the protection of electrical systems, but also for the operation of electrical loads) (it necessarily means that the switching device is operable for low-voltages also) comprising- an electromagnetic drive (i.e. magnetic drive 10) (fig.1) (page 32, mechanical and/or electromagnetic drive) comprising a coil (i.e. magnetic coil 12) (fig.1), a fixedly positioned yoke (i.e. magnetic yoke 11) (fig.1) and an armature (i.e. magnet armature 13) (fig.1) that is movable in relation to the fixedly positioned yoke (page 31, moved with the armature 13 by the magnetic drive 10 … magnet armature 13 assigned to the yoke); and a contact system (e.g. system comprising switching bridge 4) (fig.1) comprising a fixedly positioned switching piece carrier (fixed contact carriers 2a and 2b) (fig.1) and a movable switching piece carrier (i.e. switching bridge 4) (fig.1) arranged opposite the fixedly positioned switching piece carrier (implicit, as seen in fig.1), wherein the movable switching piece carrier is acted upon by a contact load spring (i.e. contact force spring 7) (fig.1) (page 31, movable switching bridge 4 is coupled via a contact force spring 7 to be relatively movable), wherein a first electromagnetic contact load support (e.g. C shaped section of 2a and 2b) (fig.1) (the C shaped section of 2a and 2b necessarily supports contact load when the moving contacts 5a and 5b come into contact with fixed contacts 5a and 5b) is positioned on the fixedly positioned switching piece carrier (implicit, as seen in fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulinovich (EP2960917A1; Translation attached) and further in view of Geffroy (WO2014207111A1; Translation attached).
Regarding claim 1, Kulinovich teaches 	a low-voltage switching device (abstract, electromagnetic switching device) comprising- a contact system (e.g. system comprising contact slide 3) (fig.2) comprising a fixedly positioned switching piece carrier (i.e. fixedly positioned contact piece 1) (fig.2) and a movable switching piece carrier (i.e. movable contact piece 2) (fig.2) arranged opposite the fixedly positioned switching piece carrier (abstract, arranged opposite thereto wherein a first electromagnetic contact load support (e.g. U shaped piece holding the rails of 1) (fig.2) is positioned on the fixedly positioned switching piece carrier (implicit, as seen in fig.2).

Geffroy teaches in a similar field of endeavor of electrical contactors, an electromagnetic drive (i.e. actuator 14) (fig.1) comprising a coil (i.e. coil 34) (fig.1), a fixedly positioned yoke (i.e. ferromagnetic portion 33) (fig.1) and an armature (i.e. movable pallet 32) (fig.1) that is movable in relation to the fixedly positioned yoke (page 4, actuator 14 is able to control the movement of the movable pallet 32); and, wherein a movable switching piece carrier (i.e. contact carrier 26) (fig.2) is acted upon by a contact load spring (i.e. first spring 42) (fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electromagnetic drive in Kulinovich, as taught by Geffroy, as it provides a method for controlling movable contact according to a predetermined control law.
Regarding claim 2, Kulinovich and Geffroy teach the low-voltage switching device of claim 1, wherein the first electromagnetic contact load support is a ferromagnetic plate (Kulinovich, page 2, deflected by ferromagnetic parts) shaped in a U-shaped manner (implicit, U-shape as seen in fig.1 below), with two first opposing pole faces (i.e. two first opposing pole faces) (fig.1 below) and a first middle region (e.g. plate connecting two first opposing pole faces) (fig.1 below) connecting the two first opposing pole faces (implicit).

    PNG
    media_image1.png
    504
    860
    media_image1.png
    Greyscale
 
Fig 1: Annotated fig.2 of Kulinovich

Regarding claim 3, Kulinovich and Geffroy teach the low-voltage switching device of as claimed in claim 2, characterized in that wherein the two first opposing pole faces of the ferromagnetic plate shaped in a U-shaped manner are formed as wings (Kulinovich, implicit wing shape as seen in fig.1 above).
Regarding claim 4, Kulinovich and Geffroy teach the low-voltage switching device of claim 2, wherein the fixedly positioned switching piece carrier is formed in a U-shaped manner (Kulinovich, implicit, U-shaped manner of fixedly positioned switching piece carrier) (fig.1 above), with a first leg (Kulinovich, i.e. first leg) (fig.1 above) and a second leg (Kulinovich, i.e. second leg) (fig.1 above) and a connecting region (Kulinovich, i.e. connecting region) (fig.1 above) between the first leg and the second leg (Kulinovich, implicit, as seen in fig.1 above), wherein the first middle region of the ferromagnetic plate shaped in a U-shaped manner rests on the first leg and the two opposing first pole faces are configured in the direction of the 
Regarding claim 5, Kulinovich and Geffroy teach the low-voltage switching device of claim 1, wherein a second electromagnetic contact load support (Geffroy, e.g. support including second magnetic part 30) (fig.6) is positioned between the contact load spring and the movable switching piece carrier (Geffroy, implicit as seen in fig.6).
Regarding claim 6, Kulinovich and Geffroy teach the low-voltage switching device of claim 5, wherein the second electromagnetic contact load support is a magnetic spring cup (Geffroy, page 4, switching unit 12 comprises a first magnetic part 28 and a second magnetic part 30) formed in a U-shaped manner (Geffroy, implicit, U shape of 30) (fig 2. below), with two opposing second legs (Geffroy, i.e. second legs) (fig 2. below) and a second middle region (Geffroy, i.e. second middle region) (fig.2 below) connecting the two opposing second legs (Geffroy, implicit, as seen in fig. 2 below).
Kulinovic and Geffroy do not teach ferromagnetic material for second electromagnetic contact load support.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the ferromagnetic material in Kulinovich and Geffroy, as it provides the advantage of high stability and lower cost.



    PNG
    media_image2.png
    307
    434
    media_image2.png
    Greyscale

Fig 2: Annotated fig.6 of Geffroy

Regarding claim 7, Kulinovich and Geffroy teach the low-voltage switching device of claim 6, further comprising: a cylindrical projection (Geffroy, e.g. portion of 30 where spring 42 is wound) (fig.6) configured to recieve turns of the contact load spring (Geffroy, implicit as seen in fig.6), the cylindrical projection formed in the middle region of the ferromagnetic spring cup formed in a U-shaped manner (Geffroy, implicit, as seen in fig.6).
Regarding claim 8, Kulinovich and Geffroy teach he low-voltage switching device of claim 6, wherein two opposing second pole faces (Geffroy, e.g. two lateral branches 46 , 48) (fig.6) are formed in the direction counter to the two opposing second legs of the ferromagnetic spring cup formed in a U-shaped manner (Geffroy, e.g. 46 and 48 are on the counter side of second legs) (fig.2 above).
Regarding claim 9, Kulinovich and Geffroy teach the low-voltage switching device of claim 8, wherein the two opposing second pole faces of the ferromagnetic spring cup formed in 
Regarding claim 10, Kulinovich and Geffroy teach the low-voltage switching device of claim 1, wherein the low-voltage switching device is a contactor (Geffroy, e.g. three-phase contactor) (fig.1) or a circuit breaker (Kulinovich, page 1, electrical switching or protective devices) or a compact motor branch circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isozaki (US20150048908A1) fig.1 discloses all the features of claim 1.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/16/2022

/Scott Bauer/Primary Examiner, Art Unit 2839